DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the non-final Office Action dated September 17, 2021, incorrectly indicated that applicants had elected Species A2 when, in fact, applicants had actually elected Species A1.  However, the correct claims associated with Species A2 were withdrawn from consideration as being directed to a non-elected species.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Apparatus for the manufacture of synthetic diamond using differential expansion

The preceding objections to the disclosure are withdrawn in view of applicants’ amendments to the specification.  

Drawings
The objection to Figs. 17-18 is withdrawn in view of applicants’ amendments to Figs. 17-18.  
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least Figs. 1-2, 4-5, 7, 10-13, and 15-16 appear to be informal drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 5 is withdrawn in view of applicant’s cancellation of claim 5. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 6-8, 15-16, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,567,896 to Ji Young Chang (hereinafter “Chang”) in view of a publication to Y. Kawashima entitled “Diamond synthesis using a new type of high-pressure apparatus,” Rev. Sci. Instrum., Vol. 59, Issue 4, pp. 667-68 (1988) (“Kawashima”) as evidenced by publications by AZO Materials on the materials properties of Zirconia – ZrO2 (“AZO Zirconia”) available at https://www.azom.com/properties.aspx?ArticleID=133 and on the materials properties of Tungsten Carbide (“AZO WC”) available at https://www.azom.com/properties.aspx?ArticleID=1203, both of which were accessed on January 5, 2022.  
Regarding claim 1, Chang teaches an apparatus for the manufacture of synthetic diamonds (see, e.g., the Abstract, Figure, and entire reference) comprising: 
a pressure vessel having a chamber therein (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach a pressure vessel (1) having a cylindrical chamber (2) therein); and
a body located in the chamber (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that anvil blocks (3), (4), and (5) are located within the chamber (2)), 
wherein the pressure vessel and the body are formed of materials having different coefficients of expansion, the coefficient of expansion of the body being greater than the coefficient of expansion of the pressure vessel (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the pressure vessel (1) has a lower coefficient of thermal expansion than the anvil blocks (3), (4), and (5) along the longitudinal axis of the cylindrical chamber (2));
wherein the pressure vessel is formed from a material having a melting point in excess of 1327°C and capable of withstanding a pressure of at least 4.4GPa at temperatures in excess of 1327°C (see, e.g., col. 3, l. 52 to col. 4, l. 22 which teach that the pressure vessel (1) may be comprised of a material such as tungsten (W) which has a melting point of 3,400 °C and is capable of withstanding pressures of at least 4.4 GPa at temperatures in excess of 1,327 °C);
wherein the chamber is configured to receive the body, and a carbon source (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the chamber (2) is configured to receive a compactible material (8) between two anvil blocks (6) and (9) within a sleeve (7) which may be in the form of a carbon source);
wherein the apparatus further comprises a heating means configured to heat the pressure vessel and the body to a temperature at least of 1327 °C (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach an induction coil (15) which is capable of heating the pressure vessel (1) and the blocks (3), (4), and (5) to a temperature of at least 1,327 °C); and 
wherein the coefficient of expansion of the body is selected such that upon heating thereof to at least 1327°C pressure is exerted on the carbon source (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10, including the Examples in col. 3, ll. 10-51 which teach that the coefficient of thermal expansion of the blocks (3), (4), and (5) is such that upon heating to temperature of greater than 1,327 °C, pressure is exerted on the compactible material (8)).  
Chang does not explicitly teach that the coefficients of expansion of the body and the pressure vessel are selected such that a pressure of at least 4.4 GPa is exerted on the carbon source.  However, in Fig. 1 and p. 667-68 Kawashima teaches an analogous high pressure apparatus which uses thermal stress to produce high pressures capable of synthesizing diamond.  In Fig. 1 and at p. 667 Kawashima specifically teaches that a graphite disk is placed between a cemented carbide ball comprised of WC-5.5 wt. % Co and an alumina cylinder which is restrained by alumina anvils that are pressed at a pressure of 50 MPa in the axial direction.  After being heated by induction heating, thermal 
Alternatively, in col. 3, l. 61 to col. 4, l. 2 Chang specifically teaches that the material used to form the pressure vessel (1) is not limited to graphite or tungsten, but other materials such as refractory metal oxides, nitrides, and borides may also be used.  This would include the use of, inter alia, known materials such as zirconium oxide (ZrO2) which is an oxide of Zr which is broadly considered as a refractory metal.  As disclosed in AZO Zirconia, ZrO2 may have a compressive strength of 5.2 GPa which is greater than the 4.4 GPa as claimed and a coefficient of thermal expansion of 2.3×10-6/K.  In this case the coefficient of thermal expansion of ZrO2 would be less than the coefficient of expansion of 4.5 to 7.1×10-6/K for the tungsten carbide (WC) utilized in the teachings of Kawashima (see, e.g., the materials properties disclosed in AZO WC).  Furthermore, AZO WC teaches that WC has a compressive strength as high as 6.8 GPa which is also greater than the 4.4 GPa as claimed.  Thus, a person of ordinary skill in the art would look to the combined teachings of Chang and Kawashima 2 may be used as the vessel (1) in Chang while WC may be used as the thermal expansion blocks (3), (4), and (5) with one or more alumina anvils which restrain the tungsten (W) crucible through the exertion of an axial force of at least 50MPa with the motivation for doing so being to facilitate the production of the higher temperatures and pressures necessary for the formation of materials such as diamond.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  It is noted that the AZO ZrO2 and AZO WC publications are merely utilized as evidence which shows materials properties which are inherent to ZrO2 and WC and, as such, the publication date is not pertinent.  
Regarding claim 2, Chang teaches that 
the body has at least two body surfaces (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the blocks (3), (4), and (5) have at least two surfaces), 
expansion of at least one of the body surfaces is constrained by engagement of the at least one of the body surfaces with a surface of the chamber, another of the body surfaces is not engaged with a surface of the chamber (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that at least one side of 
Chang does not explicitly teach that the carbon source is situated between a surface of the chamber and the another of the body surfaces that is not engaged by the surface of the chamber; or the body has at least one body surface, and the carbon source is situated around the body between the at least one body surface and the surface of the chamber.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and p. 667 Kawashima teaches an embodiment in which the carbon source material (i.e., the graphite disk) is placed directly between a surface of a chamber within a sintered alumina vessel and a surface of the cemented carbide (WC) body while an opposite side of the cemented carbide body is in contact with the sintered alumina vessel.  In this manner thermal expansion of the WC body relative to the alumina vessel produces the desired compressive force on the carbon source.  Thus, a person of ordinary skill in the art would look to the teachings of Kawashima and would readily recognize that the compactible material (8) and/or the anvil (9) in the system of Chang may be placed directly between the cylindrical chamber (2) and one or more anvil blocks (3) with the motivation for doing so being to facilitate direct rather than indirect compression of the carbon source material during the diamond synthesis process.  
Regarding claim 3, Chang teaches that the body includes a piston (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that the body is in the form of anvil blocks (3), (4), and (5) which may be broadly considered as a piston).
Regarding claim 4, Chang teaches that the chamber is in the form of a cylinder and the piston is arranged in the cylinder (see, e.g., the Figure and col. 2, l. 3 to col. 3, 
Regarding claim 6, Chang does not explicitly teach a catalyst located in the chamber.  However, in the Figure and at p. 667 Kawashima teaches the use of cobalt around the cemented carbide ball as a catalyst metal for the synthesis of diamond.  Thus, a person of ordinary skill in the art would, when utilizing the apparatus taught by the combination of Chang and Kawashima to produce diamond, be motivated to include a catalyst metal such as cobalt within the cylindrical chamber (2) of Chang in order to promote the formation of diamond.  
Regarding claim 7, Chang does not explicitly teach that the catalyst is comprised in the body.  However, in the third full paragraph on p. 667 Kawashima teaches that the cemented carbide ball includes 5.5 wt.% cobalt within the body.  Thus, a person of ordinary skill in the art would, when utilizing the apparatus taught by the combination of Chang and Kawashima to produce diamond, be motivated to include a catalyst metal such as cobalt in the blocks (3) of Chang in order to promote the formation of diamond.  
Regarding claim 8, Chang does not explicitly teach that the carbon source is a part of the body.  However, in Fig. 1 and p. 667 Kawashima teaches that the cemented carbide ball was plated with cobalt having a thickness of 0.1 mm.  Thus, a person of ordinary skill in the art would, when utilizing the apparatus taught by the combination of Chang and Kawashima to produce diamond, be motivated to include a catalyst metal such as cobalt as part of the blocks (3) in the apparatus of Chang in order to promote the formation of diamond.  
Regarding claim 15, Chang does not explicitly teach that the material from which the body is formed includes at least one material selected from the group consisting of: W, Nb, Mo, Ta, V, Ru, MoSi2, Rh, Fe, Ni, Cu, and TZM.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and at p. 667 Kawashima specifically teaches that the cemented carbide ball is comprised of WC-5.5 wt. % Co and an alumina cylinder.  Thus, a person of ordinary skill in the art would look to the teachings of Kawashima and would readily recognize that pressures of at least 4.4 GPa may be exerted on the compactible material (8) at temperatures in excess of 1,327 °C through the use of materials such as tungsten carbide (WC) as the thermal expansion blocks (3), (4), and (5) within a tungsten (W) crucible as taught by Chang with the motivation for doing so being to facilitate the production of the higher temperatures and pressures necessary for the formation of materials such as diamond.
Regarding claim 16, Chang teaches that the material from which the chamber is formed includes at least one material selected from the group consisting of: W, Nb, Mo, Ta, Ru, MoSi2, Rh, a cermet, 3% Co doped tungsten carbide, Boron Carbide, Hafnium Carbide, Boron Nitride and diamond  (see, e.g., col. 3, l. 52 to col. 4, l. 22 which teach that the pressure vessel (1) may be comprised of a material such as tungsten (W)).
Regarding claim 27, Chang teaches that the heating means is a furnace and the pressure vessel is situated within the furnace (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that a furnace (14) is provided around the induction coil (15), thereby facilitating more efficient heating of the pressing vessel (1); moreover, the pressing vessel (1) itself is situated within the furnace (14)).
Regarding claim 28, Chang teaches that the furnace is capable of heating the pressure vessel, the body and the carbon source to a temperature in the range of 1327°C to 4000°C (see, e.g., Examples 1-3 in col. 3, ll. 10-51 which teach that the pressing assembly is heated to a temperature of at least 1,500 °C).

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kawashima as evidenced by AZO Zirconia and AZO WC and further in view of U.S. Patent Appl. Publ. No. 2001/0001385 to Nakamura, et al. (“Nakamura”). 
Regarding claim 19, Chang teaches at least one gasket, each of the at least one gasket being situated between adjacent components of the apparatus (see, e.g., the Figure and col. 2, l. 3 to col. 3, l. 10 which teach that a sleeve (7) is provided between adjacent blocks (9) and (5) within the apparatus with said sleeve (7) being equated with the gasket as claimed).  Alternatively, in Figs. 1-3 and ¶¶[0033]-[0037] as well as elsewhere throughout the entire reference Nakamura teaches an analogous embodiment of a HPHT apparatus for the fabrication of diamond.  In Fig. 3 and ¶[0036] Nakamura specifically teaches that components within the HPHT press such as cylinders and anvils which are sealed by means of a gasket (9) comprised of pyrophyllite.  Thus, a person of ordinary skill in the art would look to the teachings of Nakamura and would readily recognize that components within the pressing vessel (1) of Chang such as between the plug (12) and wall (10) may be sealed by means of a gasket comprised of a material such 
Regarding claim 22, Chang teaches that a material from which the at least one gasket is formed includes at least one material selected from the group consisting of: carbon, carbon reinforced composites, carbon fiber reinforced composites, carbon-carbon (including carbon reinforced carbon, carbon reinforced graphite, carbon fiber reinforced graphite, or carbon fiber reinforced carbon), soapstone, pyrophyllite, other materials capable of withstanding the temperatures experienced by the apparatus and functioning as a gasket, and any of the aforementioned in sheet form (see, e.g., Example 1 in col. 3, ll. 10-30 which teach that the sleeve (7) is comprised of graphite (i.e., carbon)).  Alternatively, as noted supra with respect to the rejection of claim 9, in Figs. 1-3 and ¶¶[0033]-[0037] as well as elsewhere throughout the entire reference Nakamura teaches an analogous embodiment of a HPHT apparatus for the fabrication of diamond.  In Fig. 3 and ¶[0036] Nakamura specifically teaches that components within the HPHT press such as cylinders and anvils which are sealed by means of a gasket (9) comprised of pyrophyllite.  Thus, a person of ordinary skill in the art would look to the teachings of Nakamura and would readily recognize that components within the pressing vessel (1) of Chang such as between the plug (12) and wall (10) may be sealed by means of a gasket comprised of a material such as pyrophyllite with the motivation for doinb so being to provide an effective means for sealing the interior of the cylindrical chamber (2) from the ambient.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kawashima as evidenced by AZO Zirconia and AZO WC and further in view of U.S. Patent No. 4,632,817 to Yazu, et al. (“Yazu”). 
Regarding claim 23, Chang and Kawashima do not explicitly teach at least one seed diamond in the chamber.  However, in at least Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 as well as elsewhere throughout the entire reference Yazu teaches an analogous embodiment of a synthesizing vessel (10) for the production of diamond under high pressure and high temperature (HPHT) conditions which is comprised of, inter alia, a carbon source (12a), a solvent metal layer (13a), and one or more seed crystal(s) (11a) embedded within a partition layer (16) which together form a chamber (10a).  During crystal growth a temperature gradient along the vertical axis causes carbon atoms to diffuse towards the seed crystal (11a) such that a single crystal diamond is grown thereupon.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would be motivated to incorporate at least one diamond seed crystal within the HPHT apparatus of Chang and Kawashima in order to promote the growth of a single crystal diamond thereupon.  
Regarding claim 24, Chang and Kawashima do not explicitly teach that the at least one seed diamond is comprised in the body.  However, in Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 Yazu teaches that the seed crystal (11a) is embedded within partition layer (16) and the solvent metal layer (13a) which, together with the carbon source (12a), forms the chamber (10a).  In this regard the seed crystal (11a) may be broadly considered as being comprised within the body forming the chamber (10a).  Thus, a person of ordinary skill in the art would be motivated to incorporate one or more diamond seed 
Regarding claim 25, Chang and Kawashima do not explicitly teach that the heating means is adapted to create a temperature gradient across the chamber rising from one side of the chamber to the other.  However, in Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 as well as elsewhere throughout the entire reference Yazu teaches an analogous embodiment of a synthesizing vessel (10) for the production of diamond under high pressure and high temperature (HPHT) conditions which is comprised of, inter alia, a carbon source (12a), a solvent metal layer (13a), and one or more seed crystal(s) (11a) embedded within a partition layer (16) which together form a chamber (10a).  During crystal growth a heater (14) is adapted to create a temperature gradient across the chamber (10a) along a longitudinal axis thereof from one side to the other in order to cause carbon to diffuse from the source (12a) to the seed crystal (11a) for the deposition of diamond thereupon.  Exemplary heaters capable of producing the desired temperature gradient are shown in, for example, Figs. 6-7 and col. 6, l. 65 to col. 8, l. 8 of Yazu.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would be motivated to utilize a heater (14) capable of producing a temperature gradient within the pressing vessel (1) of Chang such that growth of a diamond single crystal upon a seed (11a) via diffusion of carbon from the graphite disk of Kawashima is promoted.  
Regarding claim 26, Chang and Kawashima do not explicitly teach that the heating means is adapted to create a temperature gradient across the chamber rising supra with respect to the rejection of claim 25, in Figs. 3-5 and col. 4, l. 61 to col. 7, l. 64 as well as elsewhere throughout the entire reference Yazu teaches an analogous embodiment of a synthesizing vessel (10) for the production of diamond under high pressure and high temperature (HPHT) conditions which is comprised of, inter alia, a carbon source (12a), a solvent metal layer (13a), and one or more seed crystal(s) (11a) embedded within a partition layer (16) which together form a chamber (10a).  During crystal growth a heater (14) is adapted to create a temperature gradient across the chamber (10a) along a longitudinal axis thereof from one side to the other in order to cause carbon to diffuse from the source (12a) to the seed crystal (11a) for the deposition of diamond thereupon.  In this case the temperature risies from the location of the seed (11a) and catalyst (13a) the lat one end to the source of carbon (12a) at the other end.  Exemplary heaters capable of producing the desired temperature gradient are shown in, for example, Figs. 6-7 and col. 6, l. 65 to col. 8, l. 8 of Yazu.  Thus, a person of ordinary skill in the art would look to the teachings of Yazu and would be motivated to utilize a heater (14) capable of producing a temperature gradient within the pressing vessel (1) of Chang which increases from the location of a seed crystal imbedded within the chamber towards a location of the blocks (3), (4), and (5) as in Chang or towards the cemented carbide ball as in Kawashima such that growth of a diamond single crystal upon a seed (11a) via diffusion of carbon is promoted.  It is also noted that the exemplary heaters disclosed in, for example, Figs. 6-7 and col. 6, l. 65 to col. 8, l. 8 of Yazu are necessarily capable of producing an axial temperature gradient which .  

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kawashima as evidenced by AZO Zirconia and AZO WC together or, alternatively, further in view of Official Notice. 
Regarding claim 29, Chang and Kawashima do not explicitly teach that the furnace is provided with a temperature sensor and a controller, the temperature sensor providing a furnace temperature feedback to the controller.  However, in Examples 1-3 in col. 3, ll. 10-54 as well as elsewhere throughout the entire reference Chang teaches that the pressing assembly is heated to temperatures of at least 1,500 °C and can be heated to as high as 2,200 °C.  In order to know and maintain the desired temperature there must necessarily be a temperature sensor such as a thermocouple or pyrometer which measures the temperature along with a controller which controls the amount of power supplied to the induction coil (15) in response to the measured temperature such that it is maintained at the desired value.  Accordingly, it is inherent that the system of Chang is necessarily supplied with a temperature sensor and controller which controls the heater output based upon the temperature measured by the temperature sensor in order to maintain the desired temperature during high temperature and high pressure (HTHP) processing.  Alternatively, the use of a computerized temperature controller along with a temperature sensor such as a thermocouple or pyrometer to measure the temperature and control the heater output is well-known in the art, being utilized to provide accurate and precise control of the temperature during crystal growth.  Accordingly, Official Notice See, e.g., MPEP 2144.03.  

Response to Arguments
Applicant's arguments filed December 17, 2021, have been fully considered but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  Publications by AZO Materials on the materials properties of ZrO2 and WC have been introduced as evidence in response to applicants’ amendments to claim 1.  
Applicant’s proposed title has been reviewed, but it is noted that the pending claims relate to an apparatus whereas applicant’s proposed title also recites a method.  A proposed title has been provided by the Examiner. 
With respect to the objection to the drawings it is noted that Figs. 1-2, 4-5, 7, 10-13, and 15-16 include informal annotations and Figure labels which need to be replaced with typeface.  
Applicant argues that the apparatus of Chang would not be suitable for the formation of diamond because the compressive strength of graphite and the tensile strength of tungsten are not sufficient to withstand 4.4 GPa of pressure at a temperature of at least 1,327 °C.  See applicants’ 12/17/21 reply, pp. 15-16.  Applicants’ argument is noted, but is unpersuasive.  First, the present rejection is based on the use of at least tungsten (W) rather than graphite as the material for the crucible.  This is taught in at least col. 3, l. 61 to col. 4, l. 2 of Chang which is clearly cited in the present rejection of claim 1.  inter alia, materials such as zirconia (ZrO2) which, as disclosed by AZO Materials at https://www.azom.com/properties.aspx?ArticleID=133, may have a compressive strength of 5.2 GPa which is greater than the 4.4 GPa as claimed and a coefficient of thermal expansion of 2.3×10-6/K.  In this case the coefficient of thermal expansion of ZrO2 would be less than the coefficient of expansion of 4.5 to 7.1×10-6/K for the tungsten carbide (WC) utilized in the teachings of Kawashima (see https://www.azom.com/properties.aspx?ArticleID=1203).  Second, it is pointed out that claim 1 merely recites that the pressure vessel is “capable of withstanding a pressure of at least 4.4GPa” and does not specifically recite that the tensile strength of the material must be at least 4.4 GPa.  In this regard applicants’ argument is based upon features which are not claimed.  When tungsten is utilized in combination with alumina anvils as taught by Kawashima it would be “capable of withstanding” a pressure of at least 4.4 GPa as claimed.  Finally it is also noted that in at least Fig. 1, Table 1, and ¶¶[0087]-[0090] of corresponding U.S. Patent Appl. Publ. No. 2020/0376454 the instant application clearly teaches that tungsten W is a candidate material for the container (2) (i.e., the claimed pressure vessel).  This is also specifically present in dependent claim 16 which recites that the chamber may be formed from at least one material selected from the group consisting of tungsten.  Since Chang teaches the use of a pressure vessel comprised of the exact same material (i.e., tungsten) as that disclosed in the instant application, it must necessarily be capable of functioning in the claimed manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  
Applicant then argues that an ordinary artisan would not combine the teachings of Chang and Kawashima because the pressure generated in the apparatus of Kawashima is due to a thermal difference since only the cemented carbide ball is heated.  See applicant’s 12/17/21 reply, pp. 16-18.  Applicant’s argument is noted, but is unpersuasive.  Even if only the cemented carbide sphere in Fig. 1 of Kawashima is heated, the principle is the same as that utilized in Chang since both rely on the expansion of one material more than another in order to create the required pressure between the two.  In Kawashima this is achieved by heating the cemented carbide sphere more than the alumina cylinder such that the cemented carbide sphere expands more relative to the alumina cylinder in order to produce at least 4.9 GPa of pressure.  The same effect can be obtained by using adjoining materials which have differing coefficients of thermal expansion such that one expands more relative to the other in the manner taught by Chang.  Accordingly, it is the Examiner’s position that a person of ordinary skill in the art would look to the teachings of Kawashima and would readily recognize that the apparatus in the Figure in Chang may be adapted for the HPHT growth of diamond through the use of, inter alia, blocks (3), (4), and (5) which are comprised of a material such as cemented tungsten carbide (WC) which has a higher coefficient of thermal expansion than the tungsten, or refractory metal oxide, nitride, or boride used as the material for the pressure vessel (1) and which are capable of withstanding pressures of at least 4.4 GPa at temperatures of at least 1,327 °C as claimed.  It is also noted that Fig. 1 of Kawashima supra with respect to the rejection of claim 1, an ordinary artisan would be motivated to utilize these anvils in connection with the apparatus in the Figure of Chang in order to assist with maintaining the structural integrity of the apparatus and generation of the desired pressures during the HPHT growth of diamond.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714